--------------------------------------------------------------------------------

WAIVER AGREEMENT

This waiver agreement is made as of the 30th day of April, 2008

A M O N G

SUNOPTA INC.
SUNOPTA LP
SUNOPTA FOOD GROUP LLC

as Borrowers

and

EACH OF THE FINANCIAL INSTITUTIONS
AND OTHER ENTITIES FROM TIME TO TIME
PARTIES HERETO
as Lenders

and

CERTAIN AFFILIATES OF
THE BORROWERS
as Obligors

and

BANK OF MONTREAL
as Agent

and

HARRIS N.A.
as US Security Agent and
as US Administrative Agent

WITNESSES THAT WHEREAS:

(a)

the Lenders severally made credit facilities available to the Borrowers on the
terms and conditions set out in a fourth amended and restated credit agreement
dated as of July 4, 2007 among the Borrowers, the Lenders, the Obligors, the
Agent and the US Security Agent, as amended (the "Credit Agreement");

(b)

the Borrowers expect that, as at April 30, 2008 and May 31, 2008, they will not
be in compliance with, as applicable, the delivery requirements of Sections
9.4(a), 9.4(c) and 9.4(d) of the Credit Agreement in respect of the Borrowers’
2007 Fiscal Year and the Borrowers’ first Fiscal Quarter of 2008;

--------------------------------------------------------------------------------



- 2 -

(c)

the Borrowers have requested that the Lenders (i) temporarily waive compliance
with the requirement of the Borrowers to deliver to the Agent on or before May
31, 2008 the quarterly financial information and compliance certificate for the
first Fiscal Quarter of 2008 contemplated by Section 9.4(a) of the Credit
Agreement, (ii) temporarily waive compliance with the requirement of SunOpta to
deliver to the Agent on or before April 30, 2008 the financial information for
Fiscal Year 2007 contemplated by Section 9.4(c) of the Credit Agreement, and
(iii) temporarily waive compliance with the requirement of SunOpta Food Group
and LP to deliver to the Agent on or before April 30, 2008 the financial and
other information for Fiscal Year 2007 contemplated by Section 9.4(d) of the
Credit Agreement; and

(d)

the Majority Lenders have agreed to such requests on the terms and conditions
set forth herein and the parties are entering into this Waiver Agreement to give
effect to such waivers by the Majority Lenders.

NOW THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which is acknowledged, the parties covenant and agree as follows:

SECTION 1
INTERPRETATION

1.1

Definitions from Credit Agreement.  Capitalized terms defined in the Credit
Agreement have the same meanings in this waiver agreement unless otherwise
defined herein or the context expressly or by necessary implication requires
otherwise.  This waiver agreement is referenced herein as the "Waiver
Agreement".  For greater certainty, this Waiver Agreement amends the Credit
Agreement and the term "Agreement", as defined in the Credit Agreement, includes
(unless the context expressly or by necessary implication requires otherwise)
this Waiver Agreement to the extent of such amendments.  For purposes of this
Waiver Agreement, the term "Waiver Closing Date" means April 30, 2008.

1.2

Headings.  The insertion of headings in this Waiver Agreement is for convenience
of reference only and shall not affect the interpretation of this Waiver
Agreement.

SECTION 2
WAIVERS

2.1

Quarterly Consolidated Financial Statements.  The Agent (on the direction of the
Majority Lenders by virtue of the execution of this Waiver Agreement by the
Majority Lenders) hereby waives, subject to what is stated below, the
requirement under Section 9.4(a) of the Credit Agreement that the Borrowers
deliver to the Agent on or before May 31, 2008 the quarterly financial
information and compliance certificate for the first Fiscal Quarter of 2008
contemplated by Section 9.4(a) of the Credit Agreement.  The Waiver provided for
herein is a temporary waiver only and the Borrowers covenant and agree that they
will deliver to the Agent, on or before June 30, 2008, all of the financial
information and the compliance certificate in respect of the first Fiscal
Quarter of 2008 as is contemplated in Section 9.4(a) of the Credit Agreement.
 The Borrowers acknowledge, consent and agree that failure to deliver to the
Agent the information contemplated by Section 9.4(a) of the Credit Agreement on
or before June 30, 2008 shall constitute a Default for purposes of the Credit
Agreement.

--------------------------------------------------------------------------------



- 3 -

2.2

SunOpta Annual Financial Statements.  The Agent (on the direction of the
Majority Lenders by virtue of the execution of this Waiver Agreement by the
Majority Lenders) hereby waives, subject to what is stated below, the
requirement under Section 9.4(c) of the Credit Agreement that SunOpta deliver to
the Agent on or before April 30, 2008 the financial information for Fiscal Year
2007 contemplated by Section 9.4(c) of the Credit Agreement.  The waiver
provided for herein is a temporary waiver only and SunOpta covenants and agrees
that it will deliver to the Agent, on or before June 30, 2008, all of the
financial information required to be delivered to the Agent in respect of Fiscal
Year 2007 as is contemplated in Section 9.4(c) of the Credit Agreement.  The
Borrowers acknowledge, consent and agree that failure to deliver to the Agent
the information contemplated by Section 9.4(c) of the Credit Agreement on or
before June 30, 2008 shall constitute a Default for purposes of the Credit
Agreement.

2.3

SunOpta Food Group Annual Financial Statements and LP Annual Tax Statement.  The
Agent (on the direction of the Majority Lenders by virtue of the execution of
this Waiver Agreement by the Majority Lenders) hereby waives, subject to what is
stated below, the requirement under Section 9.4(d) of the Credit Agreement that
SunOpta Food Group and LP, as applicable, deliver to the Agent on or before
April 30, 2008 the financial and other information for Fiscal Year 2007
contemplated by Section 9.4(d) of the Credit Agreement.  The waiver provided for
herein is a temporary waiver only and each of SunOpta Food Group and LP, as
applicable, covenant and agree that it will deliver to the Agent on or before
June 30, 2008, all of the financial and other information required to be
delivered in respect of Fiscal Year 2007 as is contemplated in Section 9.4(d) of
the Credit Agreement.  The Borrowers acknowledge, consent and agree that failure
to deliver to the Agent the information contemplated by Section 9.4(d) of the
Credit Agreement on or before June 30, 2008 shall constitute a Default for
purposes of the Credit Agreement.

SECTION 3
CONDITIONS PRECEDENT

3.1

Conditions Precedent.  The effectiveness of this Waiver Agreement is subject to
and conditional upon the satisfaction of the following conditions:

(a)

Delivery of Documents.  The Agent shall have received, in form and substance
satisfactory to the Agent and the Lenders, the following:

(i)

Waiver Agreement duly executed by all of the parties hereto; and

(ii)

such other documentation or information as the Agent and the Lenders shall have
reasonably requested.

--------------------------------------------------------------------------------



- 4 -

(b)

Material Adverse Change.  No Material Adverse Change shall have occurred with
respect to the Obligors.

(c)

No Default.  No Default or Event of Default shall have occurred and be
continuing.

3.2

Waiver.  The conditions stated in Section 3.1 hereof are inserted for the sole
benefit of the Agent and the Lenders and may only be waived by the Majority
Lenders, in whole or in part, with or without terms or conditions.

SECTION 4
REPRESENTATIONS AND WARRANTIES

4.1

Representations.  Each Obligor represents and warrants to the Agent and the
Lenders that:

(a)

the Credit Agreement, as amended by the Waiver Agreement, is its legal, valid
and binding obligation, enforceable against each applicable Obligor in
accordance with its terms, subject to (i) applicable bankruptcy, reorganization,
moratorium or similar law affecting creditors' generally, (ii) the fact that
specific performance and injunctive relief may only be given at the discretion
of the courts, and (iii) the equitable or statutory powers of the courts to stay
proceedings before them and to stay the execution of judgments;

(b)

the Credit Agreement, as amended by the Waiver Agreement, does not conflict with
any constating document, agreement, instrument or undertaking binding upon each
applicable Obligor or any of its properties; and

(c)

no Default or Event of Default now exists under the Credit Agreement or will
exist after giving effect to the Waiver Agreement.

SECTION 5
GENERAL

5.1

Effective Date.  Notwithstanding the date of execution of this Waiver Agreement,
upon the satisfaction or waiver, as applicable, of all of the conditions
precedent set out in Section 3.1 hereof, the effective date of the waivers and
all amendments to the Credit Agreement made by this Waiver Agreement shall for
all purposes be April 30, 2008.

5.2

Severability.  Any provision of this Waiver Agreement which is prohibited by the
laws of any jurisdiction shall, as to such jurisdiction, be ineffective to the
extent of such prohibition without invalidating the remaining terms and
provisions hereof.

5.3

Costs, Expenses and Taxes.  The Borrowers agree to pay, on demand, all
reasonable costs and expenses of the Agent and the Lenders in connection with
the preparation, execution, delivery, operation or enforcement of this Waiver
Agreement and the Credit Agreement including, without limitation, the reasonable
fees and out-of-pocket expenses of third parties, the Lenders' counsel and other
professionals engaged by the Agent and the Lenders with respect to the
preparation, negotiation and documentation of this Waiver Agreement and the
related closing documents with respect thereto and with respect to advising the
Agent and the Lenders of their rights and responsibilities in connection with
the continuing operation of the Credit Agreement.  

--------------------------------------------------------------------------------



- 5 -

5.4

Form of Documents.  All documents delivered under this Waiver Agreement or under
the Credit Agreement shall be in form and substance satisfactory to the Agent,
the Lenders and their counsel, each acting reasonably.

5.5

Governing Law.  This Waiver Agreement shall be governed by and construed in
accordance with the laws of the Province of Ontario and the federal laws of
Canada applicable therein and shall be treated in all respects as an Ontario
contract.  Each Obligor irrevocably attorns to the non-exclusive jurisdiction of
the courts of the Province of Ontario.  This Waiver Agreement shall enure to the
benefit of and be binding on or parties hereto, their respective successors and
any permitted assignees.

5.6

Governing Documents.  The Credit Agreement as amended by this Waiver Agreement
and all other documents (including the Documents) delivered pursuant to or
referenced in the Credit Agreement as amended by this Waiver Agreement
constitute the complete agreement of the parties hereto with respect to the
subject matter hereof and supersede any other agreements or understandings
between or among the Borrowers, the Obligors, the Agent, the US Security Agent
and the Lenders.  Save as expressly amended by this Waiver Agreement, all other
terms and conditions of the Credit Agreement remain in full force and effect
unamended and the Credit Agreement is hereby ratified and confirmed.  For
greater certainty, each applicable Obligor confirms that each of the Documents
made or granted by it pursuant to the Credit Agreement remains in full force and
effect notwithstanding the waivers or supplements to the Credit Agreement
contained herein.  The waivers contained in Section 2 of this Waiver Agreement
are only effective in respect of the matters and for the periods of time
described therein and shall not in any way be construed as a waiver of any
other, future or subsequent event, circumstance, omission, Default or Event of
Default.  The Agent and the Lenders expressly reserve its and their rights with
respect to any Default or Event of Default now existing or hereafter arising.

5.7

Time of the Essence.  Time shall be of the essence of this Waiver Agreement.

5.8

Counterparts.  This Waiver Agreement may be executed and delivered in any number
of counterparts, each of which when executed and delivered is an original but
all of which taken together constitute one and the same instrument.

IN WITNESS WHEREOF the parties hereto have caused this Waiver Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

--------------------------------------------------------------------------------



- 6 -

 

SUNOPTA INC.

 

 

SUNOPTA LP
By: 1510146 Ontario Inc., its General Partner

By:

"John Dietrich"

 

By:

"John Dietrich"

 

Name: John Dietrich
Title: VP & CFO

 

 

Name: John Dietrich
Title: VP & CFO

By:

"Paul Van Weelie"

 

By:

"Paul Van Weelie"

 

Name: Paul Van Weelie
Title: Treasurer

 

I/we have authority to bind the corporation

 

 

Name: Paul Van Weelie
Title: Treasurer

 

I/we have authority to bind the corporation

 

 

 

 

 

 

SUNOPTA FOOD GROUP LLC

 

 

MARATHON NATURAL FOODS LTD.

By:

"John Dietrich"

 

By:

"John Dietrich"

 

Name: John Dietrich
Title: VP & CFO

 

 

Name: John Dietrich
Title: VP & CFO

By:

"Paul Van Weelie"

 

By:

"Paul Van Weelie"

 

Name: Paul Van Weelie
Title: Treasurer

 

I/we have authority to bind the corporation

 

 

Name: Paul Van Weelie
Title: Treasurer


I/we have authority to bind the corporation

 

 

 

 

 

 

1510146 ONTARIO INC.

 

 

3060385 NOVA SCOTIA COMPANY

By:

"John Dietrich"

 

By:

"John Dietrich"

 

Name: John Dietrich
Title: VP & CFO

 

 

Name: John Dietrich
Title: VP & CFO

By:

"Paul Van Weelie"

 

By:

"Paul Van Weelie"

 

Name: Paul Van Weelie
Title: Treasurer

 

I/we have authority to bind the corporation

 

 

Name: Paul Van Weelie
Title: Treasurer

 

I/we have authority to bind the corporation

 

--------------------------------------------------------------------------------



- 7 -

 

DRIVE ORGANICS CORPORATION

 

 

SUNRICH LLC

By:

"John Dietrich"

 

By:

"John Dietrich"

 

Name: John Dietrich
Title: VP & CFO

 

 

Name: John Dietrich
Title: VP & CFO

By:

"Paul Van Weelie"

 

By:

"Paul Van Weelie"

 

Name: Paul Van Weelie
Title: Treasurer

 

I/we have authority to bind the corporation

 

 

Name: Paul Van Weelie
Title: Treasurer

 

I/we have authority to bind the corporation

 

 

 

 

 

 

SUNOPTA FRUIT GROUP INC.

 

 

SUNOPTA ASEPTIC, INC.

By:

"John Dietrich"

 

By:

"John Dietrich"

 

Name: John Dietrich
Title: VP & CFO

 

 

Name: John Dietrich
Title: VP & CFO

By:

"Paul Van Weelie"

 

By:

"Paul Van Weelie"

 

Name: Paul Van Weelie
Title: Treasurer

I/we have authority to bind the corporation

 

 

Name: Paul Van Weelie
Title: Treasurer

I/we have authority to bind the corporation

 

 

 

 

 

 

SUNOPTA LLC

 

 

SUNOPTA GLOBAL ORGANIC INGREDIENTS INC.

By:

 

 

By:

"John Dietrich"

 

Name:

Title:

 

 

Name: John Dietrich
Title: VP & CFO

By:

"Paul Van Weelie"

 

By:

"Paul Van Weelie"

 

Name: Paul Van Weelie
Title: Treasurer

I/we have authority to bind the corporation

 

 

Name: Paul Van Weelie
Title: Treasurer

I/we have authority to bind the corporation

 

--------------------------------------------------------------------------------



- 8 -

 

SUNOPTA INGREDIENTS, INC.

 

 

SUNOPTA HOLDINGS INC.

By:

"John Dietrich"

 

By:

"John Dietrich"

 

Name: John Dietrich
Title: VP & CFO

 

 

Name: John Dietrich
Title: VP & CFO

By:

"Paul Van Weelie"

 

By:

"Paul Van Weelie"

 

Name: Paul Van Weelie
Title: Treasurer
 

I/we have authority to bind the corporation

 

 

Name: Paul Van Weelie
Title: Treasurer
 

I/we have authority to bind the corporation

 

 

 

 

 

 

SUNOPTA FINANCING INC.

 

 

GLOBAL TRADING INC.

By:

"John Dietrich"

 

By:

"John Dietrich"

 

Name: John Dietrich
Title: VP & CFO

 

 

Name: John Dietrich
Title: VP & CFO

By:

"Paul Van Weelie"

 

By:

"Paul Van Weelie"

 

Name: Paul Van Weelie
Title: Treasurer
 

I/we have authority to bind the corporation

 

 

Name: Paul Van Weelie
Title: Treasurer
 

I/we have authority to bind the corporation

 

 

 

 

 

 

SUNOPTA DE MEXICO, S. DE R.L. DE C.V.

 

 

SERVICIOS SUNOPTA, S. DE R.L. DE C.V.

By:

"John Dietrich"

 

By:

"John Dietrich"

 

Name: John Dietrich
Title: VP & CFO

 

 

Name: John Dietrich
Title: VP & CFO

By:

"Paul Van Weelie"

 

By:

"Paul Van Weelie"

 

Name: Paul Van Weelie
Title: Treasurer
 

I/we have authority to bind the corporation

 

 

Name: Paul Van Weelie
Title: Treasurer
 

I/we have authority to bind the corporation

 

 

 

 

 

 

--------------------------------------------------------------------------------



- 9 -

 

BANK OF MONTREAL, in its capacity as Agent

 

 

HARRIS N.A., in its capacity as US Security Agent

By:

"J. Di Giacomo"

 

By:

"Shane Koonce"

 

Name: J. Di Giacomo
Title: Director

 

 

Name: Shane Koonce
Title: Vice President

By:

 

 

By:

 

 

Name:
Title:

 

 

Name:
Title:

 

 

 

 

 

 

HARRIS N.A., in its capacity as US Administrative Agent

 

 

BANK OF MONTREAL, in its capacity as Lender

By:

"Shane Koonce"

 

By:

"David Graham"

 

Name: Shane Koonce
Title: Vice President

 

 

Name: David Graham
Title: Senior Accountant Manager

By:

 

 

By:

 

 

Name:
Title:

 

 

Name:
Title:

 

 

 

 

 

 

BANK OF MONTREAL, (Chicago Branch) in its capacity as Lender

 

 

HARRIS N.A., in its capacity as Lender

By:

"Shane Koonce"

 

By:

"Shane Koonce"

 

Name: Shane Koonce
Title: Vice President

 

 

Name: Shane Koonce
Title: Vice President

By:

"David Graham"

 

By:

 

 

Name: David Graham
Title: Senior Accountant Manager

 

 

Name:
Title:

 

 

 

 

 

 

BANK OF MONTREAL (Toronto Branch) in its capacity as Lender

 

 

SUN LIFE ASSURANCE COMPANY OF CANADA, in its capacity as Lender

By:

"David Graham"

 

By:

"Steve Theofants"

 

Name: David Graham
Title: Senior Accountant Manager

 

 

Name: Steve Theofants
Title: Managing Director

         Private Fixed Income

By:

"Sean P. Gallway"

 

By:

"Keith Cressman"

 

Name: Sean P. Gallaway
Title: Vice President

 

 

Name: Keith Cressman
Title: Managing Director

          Private Fixed Income

 

 

 

 

 

 

--------------------------------------------------------------------------------



- 10 -

 

THE MANUFACTURERS LIFE INSURANCE COMPANY, in its capacity as Lender

 

 

JOHN HANCOCK LIFE INSURANCE COMPANY, in its capacity as Lender

By:

"Patrick Chen"

 

By:

"Jacqueline T. Ryan"

 

Name: Patrick Chen
Title: VP CDN Private Placements

 

 

Name: Jacqueline T. Ryan
Title: Authorized  Signatory

By:

 

 

By:

 

 

Name:
Title:

 

 

Name:
Title:

 

 

 

 

 

 

JOHN HANCOCK LIFE INSURANCE COMPANY (U.S.A.), in its capacity as Lender

 

 

HSBC BANK CANADA, in its capacity as Lender

By:

 

 

By:

"Jody Sanderson"

 

Name:
Title:

 

 

Name: Jody Sanderson
Title: Global Relationship

          Manager & Director

By:

 

 

By:

"Sophia Soofi"

 

Name:
Title:

 

 

Name: Sophia Soofi
Title: Relationship Manager

 

 

 

 

 

 

HSBC BANK U.S.A., N.A., in its capacity as Lender

 

 

RABOBANK NEDERLAND CANADIAN BRANCH, in its capacity as Lender

By:

"Mohan Mahimtura"

 

By:

"Jason Hoogenboom"

 

Name: Mohan Mahimtura
Title: VP

 

 

Name: Jason Hoogenboom
Title: Vice President

By:

 

 

By:

"Craig Squires"

 

Name:
Title:

 

 

Name: Craig Squires
Title: Vice President

 




 

 

 

 

--------------------------------------------------------------------------------



- 11 -

 

COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,
"RABOBANK NEDERLAND",
NEW YORK BRANCH, in its capacity as Lender
 

 

 

 

By:

"Brett Delfino"

 

 

 

 

Name: Brett Delfino
Title: Executive Director

 

 

 

By:

"Ian Reece"

 

 

 

 

Name: Ian Reece
Title: Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------